Citation Nr: 1519269	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a compensable initial rating for left eye injury residuals, iris sphincter tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claims were remanded for further development by the Board in January 2013.  The matter again is before the Board.

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary as in a June 2013 submission the Veteran indicated that he wanted his case sent to the Board immediately and that he waived his right to have the case remanded to the Agency of Original Jurisdiction (AOJ) for initial consideration of any evidence submitted after the SSOC.  See 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

In a June 2013 statement, the Veteran indicated that he had temporomandibular joint syndrome, ringing in the ears, jaw stiffness and pain, neck pain, and upper shoulder pain, all of which he believed were due to an August 1973 in-service incident where he was struck in the left eye by a fist.  These issues are not properly before the Board and are REFERRED to the RO for consideration and appropriate action.

The issue of entitlement to an increased rating for his service-connected eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has a current migraine headache disability that was incurred as a result of his military service.


CONCLUSION OF LAW

Entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran claims that he currently has migraine headaches that were caused by an in-service 1973 left eye injury and/or his service-connected left eye disability.  The Veteran has a current diagnosis of migraine headaches, but there is potentially contradictory evidence as to the etiology of these headaches.  On the one hand, a June 2009 examiner concluded following physical examination that the Veteran had headaches consistent with migraine headaches, but that they did not appear to be related to his in-service eye injury in 1973.  In a July 2010 addendum, the June 2009 VA examiner provided an opinion as to whether the Veteran's current headaches were related to his service-connected eye disability.  The examiner noted that the Veteran clearly indicated during the June 2009 VA examination that his headaches started after he was out of service and not at the time of his eye injury.  As such, it would be very difficult to directly link the migraine headaches to the eye injury.  Moreover, migraine headaches were an inherited trait and various things in the environment could trigger them, including various injuries.  Again, due to the delay between the eye injury and onset of the headaches, the examiner found it very difficult to link the migraine headaches to the eye injury.

By contrast, the Veteran submitted a February 2010 letter from a private physician.  The letter noted sporadic treatment for headaches.  The physician noted the in-service left eye injury and concluded, "His physical findings are compatible with his left eye injury.  It is highly likely that this injury is the cause of his headaches."  Subsequent July 2011 and August 2011 private treatment records from the same physician also concluded that the "Clinical history and examination [were] consistent with post traumatic headaches related to the injury that occurred when the patient was in the military."  The August 2011 treatment record indicated that the conclusions were based on the Veteran's description of symptoms of headaches preceded by blurred vision for about 15 to 30 minutes, with subsequent left-sided headaches associated with near syncope and difficulty concentrating / functioning.  The headaches occurred 2 to 3 times per month and could last from several hours to several days.

In April 2013, a VA examiner concluded that the Veteran's migraine headaches were less likely than not proximately due to or the result of his service-connected left eye disability because there was no mention of headaches in service and that the headaches were not aggravated beyond their natural progression by the left eye disability because the headaches did not exist prior to service time.  The Board finds this opinion wholly inadequate and concludes that it does not serve to clarify the matter at issue.

The Board notes that subsequent to the Veteran's in-service left eye trauma he denied a history of frequent or severe headaches in his Report of Medical History at the time of separation from service.  Service treatment records also fail to support a claim of ongoing headaches related to the eye trauma.  The Veteran currently reports that he first had headaches after the injury in service that have continued since then.  That said, the private medical opinions of record do not appear to have relied to a significant extent on any reports of a continuity of symptomatology, as evidenced by the rationale discussed in the August 2011 private treatment record outlined above.  Instead, the opinions appear to be based on the Veteran's current symptoms and the general nature of the in-service trauma.  

As such, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current migraine headache disability due to his military service and, therefore, entitlement to service connection is warranted.


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

The Veteran also seeks entitlement to an increased rating for his service-connected left eye disability.  

Subsequent to the Board's last remand, the Veteran and his representative now assert that a remand is required for a new VA examination to consider the current severity of his disability.  The Board notes that the last VA examination was in October 2010.  Although the mere passage of time is not sufficient to warrant a new examination in the absence of a worsening of symptomatology, in a June 2013 statement the Veteran argued that his left eye disability had caused incapacitating episodes requiring prescribed bed rest.  Specifically, he alleged that he was prescribed bed rest and was released from work for a week in July 2011.  In light of the foregoing suggesting a worsening of the Veteran's condition since the last VA examination, the Board concludes that a remand is required to assess the current severity of his left eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left eye disability.  The claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The examiner should detail the Veteran's symptoms such that they can be evaluated under all applicable diagnostic codes.  The examiner is requested to specifically discuss whether the Veteran's service-connected left eye disability has caused any incapacitating episodes at any point during the appellate time period.  In that regard, the examiner's attention is directed to the arguments raised by the Veteran in his June 9, 2013, statement that has been associated with the claims file.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


